DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 August 2021 has been entered.

Status of the Claims
3.	This action is in response to papers filed 17 August 2021 in which the specification and claims 1-2 and 6 were amended, claims 4, 9-12, and 14-17 were canceled, and new claims 18-20 were added.  All of the amendments have been thoroughly reviewed and entered.  

4.	Newly submitted claims 18-20 are directed to an invention that is independent or distinct from the invention originally claimed (i.e., claim 1) for the reasons presented below: 
	A.	The flow cell of claim 18 does not require a chamber;

 	C.	 the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
D.	The prior art applicable to one invention would not likely be applicable to another invention; and 
E.	 The inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112 (a)/pre-AIA  first paragraph. 
	Since Applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 18-20 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

5.	All previous rejections not reiterated below are withdrawn in view of the amendments.  
Applicant’s arguments have been thoroughly reviewed and are addressed following the rejections necessitated by the amendments.
	Claims 1-3 and 5-6 are under prosecution.

6.	This Office Action includes new rejections necessitated by the amendments.


Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

9.	Claims 1-3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (U.S. Patent Application Publication No. US 2008/0268440 A1, published 30 October 2008), Frutos et al (U.S. Patent No. 7,981,665 B2, issued 19 July 2011), and Nakahara et al (U.S. Patent Application Publication No. US 2008/0014581 A1, published 17 January 2008).
	Regarding claim 1, Liu et al teach a flow cell having a surface comprising a solid substrate therein, in the form of a microplate (paragraph 0117).  Liu et al also teach a coupling agent, in the form of a silane, which is attached to the solid substrate so that a polymer is attached thereto, and that the surface is treated so that the coupling agent (i.e., linker molecules) are covalently attached (paragraphs 0031-0035) to form reaction spots; thus, it is obvious to covalently attach the coupling agent to the solid substrate.  Liu et al further teach the coupling of a polymer, in the form of polymaleic anhydride, to the coupling agent (e.g., a PVA film), and attachment of nucleic acid molecules (i.e., polynucleotides) to the maleic acid polymer, which comprises unreacted maleic anhydride groups (paragraph 0046).  Lu et al teach the nucleic acids are covalently attached to the polymer (i.e., reaction spots; paragraph 0046), and that the polymer is modified with a small molecule, in the form of hexethylene glycol or polyethylene glycol (paragraph 0050).  Liu et al also teach the added advantage of having substantial non-reactivity with assay reagents (paragraph 0023). Thus, Liu et al teach the known techniques discussed above.	
	Liu et al do not teach the functionally equivalent instantly claimed polymer, which is discussed in paragraph 0052 of the instant Specification as being that of Frutos et al.
	Frutos et al teach flow cells having solid substrates, in the form of biosensor chips, placed therein (Examples 4 and 2).  Frutos et al further teach the claimed polymer (i.e., Figure 1, column 8, lines 10-60, and claim 1 of Frutos et al), having the claimed ratios of reacted to unreacted groups (i.e., ionizable to reactive groups; column 4, line 55-column 5, line 20).  Frutos et al teach a coupling agent, in the form of a tie layer, is covalently bonded to the surface of a substrate (column 10, lines 25-45), that any chemical attachment, including to biomolecules, includes covalent attachment (column 4, lines 10-20), and that the covalently attached biomolecules are nucleic acids (column 12, lines 1-15).  Thus, it is obvious to covalently attach the surface to the coupling agent (i.e., tie layer), to covalently attach to coupling agent to the polymer, and covalently couple the polymer to the nucleic acid.  Frutos et al also teach polymer includes the small modulating molecule oligo ethylene glycol (column 8, lines 10-35), and that the functionally equivalent polymer has the added advantage of reducing non-specific binding (column 14, lines 30-40).  Thus, Frutos et al teach the known techniques of using the functionally equivalent polymer as discussed above.	
It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to “prove that subject matter shown to be in the prior art does not possess the characteristic relied on” (205 USPQ 594, second column, first full paragraph).
	In the instant case, Liu et al teach the substrate is in a flow call so that a sample is flowed across the surface of the microplate (paragraph 0117).  Because the sample is flowed over the substrate in the flow cell, is believed that the flow cell has a chamber within which the solid substrate (i.e., microplate) is places.  Similarly, Frutos et al teach the substrates (i.e., sensor chips) are introduced into flow cells (Examples 4 and 2). Because the substrates are introduced into flow cells, is believed that the flow cell has a chamber within which the solid substrates are placed.  
In addition, MPEP 716.01(c) makes clear that “[t]he arguments of counsel cannot take the place of evidence in the record” (In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965)). Thus, counsel’s mere arguments cannot take the place of evidence in the record.
With respect to the values of m and n for the claimed polymer, it is noted that no values for these numbers are explicitly disclosed in Frutos et al. However, Frutos et al do teach the ratio of 10 as claimed (e.g., claim 1 of Frutos); thus, the ratio of 10 encompasses at least m=10 and n=1, which is within the claimed range.
It is also noted that the courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985) (see MPEP 2144.05.01).  
The courts have also found that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP 2144.05 II.
Therefore, the claimed ranges merely represent an obvious variant and/or routine optimization of the values of the cited prior art.
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record.
Frutos et al teach the use of modulating (i.e., blocking) agents, including ethanolamine and polyethylene glycols (column 9, lines 20-35).  
While Liu et al teach solutions of probe molecules on the substrate (i.e., the polymer; paragraph 0057), and while Frutos et al teach spotting of solution (column 13, lines 40-50), neither Liu et al nor Frutos et al explicitly teach a probe solution that also includes the blocking agent.
However, Nakahara et al teach substrates wherein amines are utilized for immobilization (e.g., paragraph 0072), and further wherein blocking agents, in the form of either polyethylene glycol or a combination of polyethylene glycol and ethanolamine is utilized (paragraph 0074-0075).  Nakahara et al further teach the use of solution comprising both the probe molecules and the blocking agents, which has the added advantage of saving time (paragraph 0094).  Thus, Nakahara et al teach the known techniques discussed above.   
In addition, with respect to a mixture of the two claimed reagents, the courts have found that “[i]t is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art (In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).”  See MPEP2144.06.  It is therefore obvious to provide a mixture of the claimed reagents.
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record.
With respect to controlling probe density, it is noted that Liu et al clearly express a desire to control probe density (e.g., paragraph 0073).  Nakahara et al also teach control of the immobilization density by changing reaction conditions, specifically by controlling the concentration of the surface (e.g., particles) relative to the immobilization solution (e.g., paragraph 0066). Thus. it would be obvious to sue a specific concentration of the probe solution (relative to the substrate) to control the probe density.
In addition, it is reiterated that the courts have also found that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
Therefore, the broadly claimed use of a “specific concentration” merely represents routine optimization of the conditions of the cited prior art.
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record.
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Liu et al, Frutos et al, and Nakahara et al to arrive at the instantly claimed flow cell with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a flow cell having added advantages of:
A.	 Having substantial non-reactivity with assay reagents as explicitly taught by Liu et al (paragraph 0023);
B.	Reducing non-specific binding as explicitly taught by Frutos et al (column 14, lines 30-40); and 
C.	Saving time as explicitly taught by Nakahara et al (paragraph 0094).  
In addition, it would have been obvious to the ordinary artisan that the known techniques of Frutos et al, Liu et al, and Nakahara et al could have been combined with predictable results because the known techniques of the cited references predictably result in surfaces useful for immobilizing nucleic acids in flow cells.
Regarding claim 2, the flow cell article of claim 1 is discussed above.  Liu et al teach polynucleotides terminated with reactive amine groups that react with the polymer layer (paragraph 0045).  In addition, Frutos et al teach reaction of the polymer with amine groups (paragraph 0046-0047).  Thus, it would have been obvious to attach amine-terminated nucleic acids probes to the polymer layer.
	Regarding claim 3, the flow cell article of claim 1 is discussed above.  Frutos et al teach the substrate is glass (paragraph 0040), as do Liu et al (paragraph 0023).  Nakamura et al also teach glass substrates (i.e., carriers; paragraph 0058).
Regarding claims 5-6, the flow cell article of claim 1 is discussed above.  Liu et al also the coupling agent is a silane which is attached to the solid substrate so that a polymer is attached thereto (paragraphs 0031-0035).  Frutos et al also teach the coupling agent (i.e., tie layer) is 3-aminopropyltriethoxy silane or aminopropylsilsesquioxane (paragraph 0072).  Nakahara et al also teach 3-aminopropyltriethoxysilane (paragraph 0060).

Information Disclosure Statement
10.	The Information Disclosure Statement filed 7 June 2021 is acknowledged and has been considered.

Response to Arguments
11.	Applicant's arguments filed 17 August 2021 (hereafter the “Remarks) have been fully considered but they are not persuasive for the reasons discussed below.
A.	As noted above, the amended claims and specification are entered.
B.	The previous indefiniteness rejections are withdrawn in view of the amendments.
C.	Applicant argues on page 12 of the Remarks that the claimed polymer has improved solubility in several solvents.
However, this allegation of unexpected results refers to reaction with propylamine and/or allyl amine, and also refers to using “amine-terminated poly-or oligo-ethylene glycol.”  None of these reagents are required by the instant claims (although these reagents are required by claim 18-21, which are withdrawn).
Thus, the alleged unexpected results are not commensurate in scope with the instant claims.
D.	Applicant argues on pages 12-13 of the Remarks that Liu et al is not concerned with improved solubility of the polymer.
However, as noted above, these arguments are not commensurate in scope with the instant claims.
E.	Applicant argues on page 14 of the Remarks that claims 7-8 should be rejoined.
However, as not allowable subject matter has been identified, the request for rejoinder is denied.
In addition, it is noted that, contrary to Applicant’s assertions, claim 7 is not commensurate in scope with claim 1.  The steps recited in claim 7 use reagents similar to those found in withdrawn claim 18, but neither claim 7 nor 8 is explicitly drawn to claim 18.
F.	Applicant’s remaining arguments have been considered but are moot in view of the new rejections necessitated by the amendments.

Conclusion
12.	No claim is allowed.

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert T. Crow whose telephone number is (571)272-1113. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave T. Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Robert T. Crow
Primary Examiner
Art Unit 1634



/Robert T. Crow/Primary Examiner, Art Unit 1634